Citation Nr: 0920627	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1961 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In August 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  

In September 2006, the Board remanded the case to the RO for 
additional development.  

The reopened claim of service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in May 1981, the RO denied the claim 
of service connection for hearing loss; after the Veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in May 1981, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time.

2.  The additional evidence presented since the rating 
decision in May 1981 by the RO, denying service connection 
for hearing loss, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
application to reopen the claim of service connection for 
hearing loss is favorable to the Veteran, no further action 
is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in May 1981, the RO denied service 
connection for hearing loss on the basis that the evidence of 
record did not show a hearing loss.  In a letter, dated in 
May 1981, the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights.  
The notice included the Veteran's right to appeal the adverse 
determination by notifying the RO of his intention within one 
year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in May 1981 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.



The evidence of record at the time of the rating decision in 
May 1981 consisted of service treatment records and a VA 
examination report.  The Veteran served on active duty from 
February 1961 to February 1981.  The service treatment 
records showed, in part, that at the time of a June 1978 
periodic physical examination, the Veteran was noted to have 
defective high frequency hearing loss in both ears that was 
non-progressive.  His "PULHES" physical profile included 
"2" for hearing.  At the time of his retirement physical 
examination in November 1980, an audiogram indicated the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, 4,000, and 6,000 Hertz:  0, 10, 20, 20, 20, and 
15 in the right ear; and 0, 10, 20, 30, 30, and 35 in the 
left ear.  His "PULHES" physical profile included "1" for 
hearing.  Other military audiograms of record include those 
taken in January 1961, March 1965, November 1969, and 
September 1973 (which had a notation of hearing loss), and 
January 1979.  

The VA examination report of April 1981 showed an audiogram 
with the following pure tone thresholds, in decibels, at 500, 
1,000, 2,000, 4,000 and 8,000 Hertz:  5, 5, 20, 20, and 35 in 
the right ear, and 5, 10, 25, 30, and 30 in the left ear.  
Speech recognition score, using the Maryland CNC word list, 
was 100 percent in both ears.  A VA examiner noted that 
during service the Veteran's assignment was in radar and 
electronic maintenance with moderate noise exposure, and that 
he was referred for evaluation of hearing loss.  It was the 
examiner's impression that the Veteran had a mild high 
frequency sensorineural hearing loss, bilaterally, which was 
of unknown etiology but which was not typical of that due to 
acoustic trauma.  

Current Claim to Reopen

As the unappealed rating decision in May 1981 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In October 2001, the Veteran submitted a statement indicating 
an intent to reopen his claim of service connection for 
hearing loss.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in May 1981 includes VA outpatient records, hearing 
testimony, and statements of the Veteran.  

Analysis

The additional evidence consists, in part, of a VA outpatient 
record, dated in June 2001, indicating that the Veteran was 
seen for an audiology consultation on the basis of his 
complaint of hearing loss.  He reportedly underwent an 
audiologic assessment, which showed mild high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  The Board remanded this case to the RO in 
September 2006 to obtain the VA audiogram report showing the 
auditory thresholds, expressed in decibels.  Subsequently, 
audiograms dated in June 2001, September 2002, and April 2007 
were obtained, appearing to show that the Veteran has hearing 
loss disability that meets the standards of VA for impaired 
hearing under 38 C.F.R. § 3.385.  Other VA records show that 
the Veteran was fitted for bilateral hearing aids.  



The additional evidence also includes hearing testimony and 
statements of the Veteran, wherein he contended that he was 
exposed to high frequency transmitter tubes during his daily 
work with radar equipment in the military; that at the time 
of a VA examination in 1981 he was informed that due to the 
military equipment he had hearing loss, which was not in the 
speech range for VA purposes, and that his hearing damage 
would worsen over time; and that he still had problems with 
his hearing and wore hearing aids at present.  

The evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the Veteran apparently has a hearing loss 
disability under the VA standards of 38 C.F.R. § 3.385, the 
absence of which was the basis for the prior denial of the 
claim.  

As the evidence is new and material, the claim of service 
connection for hearing loss is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for 
hearing loss on the merits, under the duty to assist 
additional evidentiary development is needed.  

At the hearing, the Veteran testified that his hearing acuity 
was tested from 1985 to 1993, as a part of his employment in 
Minot, North Dakota working as a civilian with the Department 
of the Air Force.  He indicated that he did not know the 
current whereabouts of the records.    

Additionally, a VA examination to include an audiology 
evaluation and an opinion regarding etiology of any finding 
of hearing loss under the VA standard for hearing disability 
provided in 38 C.F.R. § 3.385, is in order.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the appropriate agency 
within the Department of the Air Force 
the Veteran's audiology records from 
his civil service employment for the 
period of 1985 to 1993, in Minot, North 
Dakota. 

2. Afford the Veteran a VA audiological 
examination, to determine whether any 
current hearing loss that meets the VA 
regulatory standard of 38 C.F.R. 
§ 3.385 is at least as likely as not 
related to noise exposure in service.  
The claim should be made available to 
the examiner for review.  

The examiner is asked to consider the 
Veteran's military occupational 
specialty as an aircraft control and 
warning radar technician, the service 
audiogram reports of January 1961, 
March 1965, November 1969, September 
1973, June 1978, January 1979, and 
November 1980 and the VA audiological 
examination of April 1981 and the VA 
records of current hearing loss, as 
well as to elicit information on the 
Veteran's post-service occupational 
noise exposures. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.


3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


